Walker, J.
In this case the appellant Dorsey was indicted at the fall term, 1870, of the District Court of Van Zandt county, for the murder of Thomas Holt. The cause was tried at the same term, and a verdict found against defendant for manslaughter.
Defendant moved for a new trial, and also in arrest of judgment, which motions were overruled by the court, and exceptions to the ruling filed by defendant.
Upon the trial, the district'attorney offered evidence in relation to money transactions between Mrs. Samantha Miller, a sister of deceased, and other persons, and to prove .that the accused had been upon terms of friendly intimacy with Mrs. Miller, and had counseled and assisted her in these transactions; that he was often seen in company with her, etc ; that accused was poor, and had said that he could not pay a physician’s bill; that in 1869 he was assessed upon the rolls of Van Zandt county at only a poll tax, etc. This testimony was all objected to, the objections overruled, and exceptions taken by defendant’s counsel.
The judge, in his charge to ,the jury, uses the following language :
“ Nor can Dorsey justify himself on the ground that Holt had previously made use of threats tending to indicate a purpose to take the life of defendant,- when those threats had been communicated to him, unless Holt was then and there doing some act showing an intention then and there to execute the. threat so made; and if the evidence establishes, to the satisfaction of the jury beyond a reasonable doubt, the fact that Dorsey killed Holt, on or about the twenty-seventh day of -May, 1370, in the county of Van Zandt, with a calm, sedate and settled purpose and deter-*658urination then and there to take the life of him, the said Holt, and the defendant Dorsey seeks to- justify such deliberate killing on the ground that the act was- done in defense of his own life, and upon the further justification of threats against his life made, by Holt, then the defendant is not entitled to the benefit of reasonable doubts which may arise from the evidence adduced in the support of his plea of justification, and cannot demand that the State negative his plea of justification beyond a reasonable doubt.”
“ There is manifest- error in this portion of the judge’s charge. It strongly tended to mislead the jury. The law is incorrectly stated. The statute (Paschal’s Digest, article 3105,) provides that “ A defendant in a criminal' case is presumed to- be innocent until his guilt is established by legal evidence, and in ease of reasonable doubt as to his guilt, he is entitled to- he acquitted ;” it is for the jury to determine from all the evidence in. the case, as well that given by the defendant as that given by the State, whether, from the whole evidence, there is. such reasonable doubt as to the defendant’s guilt as will entitle him to- an acquittal under this provision of the law.
The court erred in permitting the State to prove- by several witnesses, certain acts and circumstances, tending to show an intimacy between the defendant and Mrs. Miller, the sister of the deceased. This evidence was irrelevant; it fell far-short of proving a criminal intimacy, and if this even could have been proved, it would not have justified the deceased' in attempting the life of the accused.
Aud there is also error by the court in refusing to let the evidence of the general character of the deceased go to the jury. The rule governing this kind of evidence is fixed by'the statute. (Article 2270, Paschal’s Digest.). The judgment of the district court is reversed, and the cause remanded.
Eeversed and remanded.